*110ON THE MERITS.
CHRISTIAN, Judge.
— The record having been perfected, the appeal is reinstated and the case considered on its merits.
The proof on the part of the State was .to the effect that on the 29th of March, 1936, appellant and Sonny Cardwell entered the place of business of J. P. Morrison and robbed him. Included in the property taken from the possession of Mr. Morrison was a pistol. According to the testimony of the State, this pistol was found in appellant’s room at the time of his arrest. Appellant did not take the stand, but introduced witnesses whose testimony raised the issue of alibi.
Bill of exception No. 2 relates to appellant’s objection to the introduction in evidence of the pistol that had been taken from the possession of the injured party. The opinion is expressed that the objection was properly overruled.
A careful examination of the charge, in the light of appellant’s exceptions thereto, leads us to the conclusion that reversible error is not presented.
The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than five nor more than ten years. As reformed, the' judgment is affirmed.

Judgment reformed and affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.